DETAILED ACTION
	This non-final rejection is responsive to the Request for Continued Examination (RCE) filed October 17, 2022.  Claims 1, 5, 11, 16, 18, and 19 are currently amended.  Claim 3, 7, 13 and 17 are canceled.  Claims 1, 2, 4-6, 8-12, 14-16, 18 and 19 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11, 16, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer program product is not stored in a manner so as to be executable.  In view of the specification, the computer program product refers to instructions which are to be executed (paragraphs 17, 80-81).  As such, the computer program product appears to refer to software per se, and thus is not patent eligible.  The examiner suggests amending the claims to require the computer program product to be stored on a non-transitory computer readable medium.  However, Applicant should make sure claim 11 does not duplicate claim 10.  The amendment to add “non-transitory” does not make the computer program product statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajamannar et al. (US 2012/0054675 A1) (‘Rajamannar’) in view of Sterin et al. (US 10235417 B1), and further in view of Vaidyanathan et al. (US 20120124035 A1) (‘Vaidyanathan’).

With respect to claims 1, 5, 10 and 11, Rajamannar teaches a device and method for interface operation and maintenance, comprising: 
an acquiring module configured to acquire query condition parameters input by a user for querying interface log information of at least one system (Fig. 2B, paragraphs 14, 17 and 25), wherein the query condition parameters at least comprise a message time parameter (224 in Fig. 2B, paragraphs 25 and 37) and a system name parameter that uniquely marks a system (type field is used to mark a type of log to be acquired and log types may be from plurality of different computing systems; further, each type of log can be interpreted to refer to a different system)  (220 in Fig 2B, paragraphs 25 and 37); 
an invoking module configured to invoke an application programming interface, and acquire a first interface log information according to a result of invoking the application programming interface (acquiring log files based on type) (paragraph 27); 
a determining module configured to determine a second interface log information according to the message time parameter in the first interface log information (filtering/selecting the selected type of log files based on time) (paragraphs 27-28, 30, and 39); and 
a display module configured to display the second interface log information (Fig. 2A, paragraphs 27 and 32);
wherein before the displaying the second interface log information, the device/method further comprising:
a formatted log information acquiring module configured to determine a first type of data included in the second interface log information, determine a first data format corresponding to the first type according to a preset correspondence between a data type and a data format, and acquire formatted second interface log information by formatting the data included in the second interface log information according to the first data format (paragraphs 21, 33, and 46).
Although Rajamannar teaches a message time parameter (time zone), Rajamannar does not explicitly teach a query condition parameter that is a message time parameter that uniquely marks log message time instant; or determining second interface log information according to the message time parameter that uniquely marks the log message time instant in the first interface log information.
Sterin teaches query condition parameters at least comprise a message time parameter (time range) that uniquely marks log message time instant and a system name parameter (log group) that uniquely marks a system (Fig. 4, col. 10 lines 45-62); 
acquire first interface log information based on system name (log group with similar property such as source ID) and determining second interface log information according to the message time parameter that uniquely marks the log message time instant in the first interface log information (log events are acquired and determined based on time range) (col. 10 line 63 0 col. 11 line 7 and col. 11 line 7 – col. 1 line 5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the message time parameter of Rajamannar to be a time instant as taught by Sterin to enable log information to searching of log events that occurred during a specific period of time instead of having to search all log events.  A person having ordinary skill in the art would have been motivated to make the combination because it would only entail swapping the message time parameter of Rajamannar with the message time parameter of Sterin.
Further regarding claims 1, 5, 10 and 11, although Rajamannar in view of Sterin teaches acquiring first interface log information based on system name (type of log), Rajamannar in view of Sterin does not explicitly teach invoke an application programming interface provided by the at least one system according to the system name parameter in the query condition parameters, and acquire a first interface log information according to a result of invoking the application programming interface.
Vaidyanathan teaches invoke an application programming interface provided by the at least one system according to the system name parameter in the query condition parameters (Fig. 2; paragraph 29), and acquire a first interface log information according to a result of invoking the application programming interface (paragraph 45).
 It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the acquiring of log information in Rajamannar to be done by invoking an API based on a system parameter name in query condition as taught by Vaidyanathan because it is obvious that an API is used to acquire appropriate log information based on type in Rajamannar.  Therefore, using Vaidyanathan’s process that explicitly invokes an application programming interface based on information registered for an input system name would enable more efficient acquiring of information from different systems/applications using a single search system, and thereby improve the user’s experience.

With respect to claim 2, Rajamannar in view of Sterin and Vaidyanathan teaches wherein the query condition parameters further comprise one or a combination of: an interface name, a invoker, a server, a service name, a service type, a service keyword, a service response result code, service response result information, and a client code (location, source, or event type in Rajamannar; keywords in Vaidyanathan) (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29); and 
the device further comprises: a display information determining module configured to acquire at least one query condition parameter input by the user except the message time parameter and the system name parameter, and select and determine the second interface log information for display according to the at least one query condition parameter (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29).

With respect to claims 4, 8, 14 and 18, Rajamannar in view of Sterin and Vaidyanathan teaches further comprising: a storing module configured to send storage format information to the at least one system; and the invoking module further configured to receive interface log information sent by the at least one system and converted in a unified interface message header format according to the storage format information (Rajamannar, paragraphs 21, 22, 33 and 46).

With respect to claims 6, 12 and 16, Rajamannar in view of Sterin and Vaidyanathan teaches wherein the query condition parameters further comprise one or a combination of: an interface name, an invoker, a server, a service name, a service type, a service keyword, a service response result code, service response result information, and a client code (location, source, or event type in Rajamannar; keywords in Vaidyanathan) (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29); and 
before the displaying the second interface log information, the method further comprises: acquiring at least one query condition parameter input by the user except the message time parameter and the system name parameter; and selecting and determining the second interface log information for display according to the at least one query condition parameter (Rajamannar, paragraphs 25 and 39; Vaidyanathan, paragraphs 28-29).

With respect to claims 9, 15 and 19, Rajamannar in view of Sterin and Vaidyanathan teaches wherein data parameters in the unified interface message header format (Rajamannar, paragraph 22) comprise: an identification log message parameter, an identification interface parameter, an identification invoker system parameter, an identification receiver system parameter, and an identification service parameter, wherein 
the identification log message parameter indicates a serial number of each log message (log file name) (Fig. 2, paragraph 32); 
the identification interface parameter indicates a name of each interface (source) (Fig. 2, paragraph 32);
the identification invoker system parameter indicates a name of a system invoking an interface (computer) (Fig. 2, paragraph 32);
the identification receiver system parameter indicates a name of a system receiving log information (type) (Fig. 2, paragraph 32); and 
the identification service parameter indicates a name of a service transmitted by an interface (event type) (Fig. 2, paragraph 32).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-6, 8-12, 14-16, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        November 4, 2022